Citation Nr: 1417800	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  05-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for undifferentiated schizophrenia and antisocial personality disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to September 1979.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2009 for further development.

In a December 2011 decision, the Board declined to reopen the Veteran's claims of entitlement to service connection for undifferentiated schizophrenia with antisocial personality disorder, residuals of a right hand injury, and residuals of a nose fracture.

The Veteran filed a timely appeal to the United States Court of Appeals for Veteran Claims (Court).  In an May 2013 Memorandum Decision, the Court vacated and remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for undifferentiated schizophrenia with antisocial personality disorder.  The appeal of the denial of the Veteran's request to reopen the claims of service connection for residuals of right hand injury and residuals of nose fracture was deemed abandoned by the Court.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2014 statement, the Veteran's attorney requested a three-way video conference hearing before the Board, with the Veteran appearing at the Nashville, Tennessee RO and the attorney appearing at the San Diego, California RO.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As such, remand is warranted so that the Veteran may be afforded the requested video conference hearing.

Accordingly, the case is REMANDED for the following action:

The Nashville RO should schedule the Veteran for a video conference hearing before the Board, while coordinating with the San Diego RO to allow the Veteran's attorney to participate as well.  Appropriate notification should be sent to the Veteran.  After a video conference hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

